This is a claim filed by James H. Tibbetts, trustee of estate of Nathaniel Tibbetts, deceased, and James H. Tibbetts, Annie Tibbetts, Henry A. Tibbetts, Mary R Tibbetts, Edgar Thorndike, Bert E. Thorndike, Alice Morrow, Nellie Davis, M. Forrest A. Davis, Mary Davis Eli, Erma Davis Zeiglis, Jennie Staples, claimants. The claim is presented on stipulation of facts. Sept. 15, 1917, the County Judge of Henry County, approved report and made order assessing the estate of said deceased $1,597.42, which was duly appealed from the County Court in which an order was made ■ assessing a total tax of $1,194.90 and interest of $79.05 — $1,273.95, and ordered a refund to claimants of $323.47, that $65.94 of said sum was due Henry A. Tibbetts and the remaining $257.53 was due to the other claimants in equal parts, as refund. The correctness and justice of this claim is admitted by the State. An order is therefore herein made that said sum of $323.47 be paid to said trustee for use of the claimants as above indicated.